 



Exhibit 10.13

Contractor Name:   MedWork, AG
Term:   January 1, 2005 (“Effective Date”) to (“Termination Date”)

INDEPENDENT CONTRACTOR SERVICES AGREEMENT

     THIS AGREEMENT is between ReGen Biologics, Inc., a Delaware corporation and
its successors or assignors (“Client”) and the undersigned (the “Contractor”).

1. ENGAGEMENT OF SERVICES. Client may from time to time issue Project
Assignment(s) in the form attached to this Agreement as Exhibit A. Subject to
the terms of this Agreement, Contractor will, to the best of Contractor’s
ability, render the services set forth in Project Assignment(s) accepted by
Contractor by the completion dates set forth therein. Contractor may not
subcontract or otherwise delegate Contractor’s obligations under this Agreement
without Client’s prior written consent.

2. COMPENSATION. Client will pay Contractor a fee for services rendered under
this Agreement as set forth in the Project Assignment(s) undertaken by
Contractor. Contractor will be reimbursed for any reasonable expenses incurred
in connection with the performance of services under this Agreement provided
Contractor submits verification of such expenses as Client may require. Upon
termination of this Agreement for any reason, Contractor will be paid fees and
expenses on a proportional basis as stated in the Project Assignment(s) for work
which is then in progress, to and including the effective date of such
termination. Unless other terms are set forth in the Project Assignment(s) for
work which is in progress, Client will pay the Contractor for services and will
reimburse the Contractor for previously approved expenses within thirty
(30) days of the date of Contractor’s invoice.

3. INDEPENDENT CONTRACTOR RELATIONSHIP. Contractor’s relationship with Client
will be that of an independent contractor and nothing in this Agreement should
be construed to create a partnership, joint venture, or employer-employee
relationship. Contractor will not be entitled to any of the benefits which
Client may make available to its employees, such as group insurance,
profit-sharing or retirement benefits. Contractor is not the agent of Client and
is not authorized to make any representation, contract, or commitment on behalf
of Client unless specifically requested or authorized to do so by a Client
Manager. Contractor will be solely responsible for all tax returns and payments
required to be filed with or made to any federal, state or local tax authority
with respect to Contractor’s performance of services and receipt of fees under
this Agreement. Contractor must maintain and will be solely responsible for
keeping adequate records of expenses incurred in the course of performing
services under this Agreement. No part of Contractor’s compensation will be
subject to withholding by Client for the payment of any social security,
federal, state or any other employee payroll taxes. Client will regularly report
amounts paid to Contractor by filing Form 1099-MISC with the Internal Revenue
Service as required by law.

4. TRADE SECRETS — INTELLECTUAL PROPERTY RIGHTS.

4.1 Confidential Information. Contractor agrees during the term of this
Agreement and thereafter to take all steps necessary to hold Client’s
Confidential Information in trust and confidence. “Confidential Information”
includes, but is not limited to, technical and business information relating to
Client’s inventions or products, research and development, production,
manufacturing and engineering processes, costs, profit or margin information,
employee skills and salaries, finances, customers, marketing, and production and
future business plans, and any

 



--------------------------------------------------------------------------------



 



third party’s proprietary or confidential information disclosed to Contractor in
the course of providing services to Client. Notwithstanding the other provisions
of this Agreement, nothing received by Contractor will be considered to be
Client Confidential Information if (1) it has been published or is otherwise
readily available to the public other than by a breach of this Agreement; (2) it
has been rightfully received by Contractor from a third party without
confidential limitations; (3) it has been independently developed for Contractor
by personnel or agents having no access to the Client Confidential Information;
or (4) it was known to Contractor prior to its first receipt from Client. If
Contractor is not sure if particular Company or third party information is
“Confidential Information,” then Contractor agrees to treat all such information
as Confidential Information until Contractor is able to determine whether or not
the particular information is confidential, through discussions with an
authorized officer of Client, whose designation of information as Confidential
Information shall be binding on Contractor.

4.2 No Conflict of Interest. Contractor agrees during the term of this Agreement
not to accept work or enter into a contract or accept an obligation,
inconsistent or incompatible with Contractor’s obligations under this Agreement
or the scope of services rendered for Client. Contractor warrants that to the
best of Contractor’s knowledge, there is no other existing contract or duty on
Contractor’s part inconsistent with this Agreement, unless a copy of such
contract or a description of such duty is attached to this Agreement as
Exhibit B. Contractor further agrees not to disclose to Client, or bring onto
Client’s premises, or induce Client to use any confidential information that
belongs to anyone other than Client or Contractor.

4.3 Disclosure of Work Product. As used in this Agreement, the term “Work
Product” means any new or useful art discovery, improvement or invention whether
or not patentable, and all related know-how, designs, mask works, trademarks,
formulae, processes, manufacturing techniques, trade secrets, ideas, artwork,
software or other copyrightable or patentable works. Contractor agrees to
disclose promptly in writing to Client, or any person designated by Client, all
Work Product which is solely or jointly conceived, made, reduced to practice, or
learned by Contractor in the course of any work performed for Client (“Client
Work Product”). Contractor represents that any Work Product relating to Client’s
business or research and development which Contractor has made, conceived or
reduced to practice at the time of signing this Agreement (“Prior Work Product”)
has been disclosed in writing to Client and attached to this Agreement as
Exhibit C.

4.4 Assignment of Client Work Product. Contractor irrevocably assigns the Client
all right, title and interest worldwide in and to the Client Work Product and
all applicable intellectual property rights related to the Client Work Product,
including without limitation, copyrights, trademarks, trade secrets, patents,
moral rights, contract and licensing rights (the “Intellectual Property
Rights”), Contractor retains no rights to use the Client Work Product and agrees
not to challenge the validity of Client’s ownership in the Client Work Product.

4.5 Waiver or Assignment of Other Rights. If Contractor has any rights to the
Client Work Product that cannot be assigned to the Client, Contractor
unconditionally and irrevocably waives the enforcement of such rights, and all
claims and causes of action of any kind against the Client with respect to such
rights, and agrees, at the Client’s request and expense, to consent to and join
in any action to enforce such rights. If Contractor has any right to the Client
Work Product that cannot be assigned to the Client or waived by Contractor,
Contractor unconditionally and

 



--------------------------------------------------------------------------------



 



irrevocably grants to Client during the term of such rights, an exclusive,
irrevocable, perpetual, worldwide, fully paid and royalty-free license, with
rights to sublicense through multiple levels of sublicensees, to reproduce,
create derivative works of, distribute, publicly perform and publicly display by
all means now known or later developed, such rights.

4.6 Assistance. Contractor agrees to cooperate with Client or its designee(s),
both during and after the term of this Agreement, in the procurement and
maintenance of Client’s rights in Client Work Product and to execute, when
requested any other documents deemed necessary by Client to carry out the
purpose of this Agreement. [Contractor agrees to execute upon Client’s request a
signed transfer of copyright to Client in the form attached to this Agreement as
Exhibit D for all Client Work Product subject to copyright protection,
including, without limitation, computer programs, notes, sketches, drawings and
reports.] In the event that Client is unable for any reason to secure
Contractor’s signature to any document required to apply for or execute any
patent, copyright or other applications with respect to any Client Work Product
(including improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), Contractor hereby irrevocably designates and
appoints Client and its duly authorized officers and agents as its agents and
attorneys in fact to act for and in its behalf and instead of Contractor, to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights, mask works
or other rights thereon with the same legal force and effect as if executed by
Contractor.

4.7 Return of Client Property. Upon termination of this Agreement for any reason
or in any manner, or at any earlier time upon Client’s request, Contractor
agrees to promptly deliver all Client property, including but not limited to all
tangible embodiments of the Client Work Product, and all copies of Client
property in Contractor’s possession to Client.

5. REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION. Contractor hereby represents
and warrants that (a) the Client Work Product will be an original work of
Contractor and any third parties will have executed assignment of rights
reasonably acceptable to Client; (b) neither the Client Work Product nor any
element thereof will infringe the Intellectual Property Rights of any third
party; (c) neither the Client Work Product nor an element thereof will be
subject to any restrictions or to any mortgages, liens, pledges, security
interests encumbrances or encroachments; (d) Contractor will not grant, directly
or indirectly, any rights or interest to third parties whatsoever in the Client
Work Product; and (e) Contractor has full right and power to enter into and
perform this Agreement without the consent of any third party. Contractor will
indemnify and hold harmless Client, its officers, directors, employees,
sublicensees, customers and agents from any and all claims, losses, liabilities,
damages, expenses and costs (including attorneys’ fees and court costs) which
result from a breach or alleged breach of any representation or warranty of
Client set forth in this Section 5 of the Agreement.

6. Policies for Securities Trading and Handling of Nonpublic Information.
Contractor agrees to comply with Client’s Policy Regarding Securities Handling
of Nonpublic Information (the “Policy”) attached to this Agreement as Exhibit F.
Contractor acknowledges that Contractor’s agreement to comply with the Policy
does not create an employer-employee relationship between Contractor and Client.
Contractor acknowledges that in addition to the Policy, Contractor is
individually responsible for complying with securities laws, and will be
personally liable for Contractor’s own violations.

 



--------------------------------------------------------------------------------



 



7. TERMINATION.

7.1 Termination by the Client. Client may terminate this Agreement at any time
and without any breach by Contractor upon fifteen (15) days’ prior written
notice to Contractor. Client may also terminate this Agreement immediately in
its sole discretion upon Contractor’s material breach of Section 4, Section 6
and/or Section 7.3.

7.2 Termination by Contractor. Contractor may terminate this Agreement at any
time and without any breach by Client upon fifteen (15) days’ prior written
notice to the Client.

7.3 Non-Solicitation. During and for a period of two (2) years immediately
following termination of this Agreement by either party, Contractor agrees not
to solicit or induce any employee or independent contractor to terminate or
breach an employment, contractual or other relationship with Client.

8. GENERAL PROVISIONS.

8.1 Governing Law. This Agreement will be governed, construed, and enforced in
accordance with the laws of the State of California, without giving effect to
the conflicts of laws principles thereof.

8.2 Severability; Waiver. If any provision of this Agreement is held to be
invalid or unenforceable for any reason, the remaining provisions will continue
in full force without being impaired or invalidated in any way. No failure or
delay on the part of Client to exercise any right, power, or privilege under
this Agreement shall operate as a waiver thereof, nor shall single or partial
exercise of any right, power, or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

8.3 Notices. All notices, requests and other communications under this Agreement
must be in writing, and must be mailed by registered or certified mail, postage
prepaid and return receipt requested, or delivered by hand to the party to whom
such notice is required or permitted to be given. If mailed, any such notice
will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark. If delivered by hand, any such notice will
be considered to have been given when received by the party to whom notice is
given, as evidenced by written and dated receipt of the receiving party. The
mailing address for notice to either party will be the address shown on the
signature page of this Agreement. Either party may change its mailing address by
notice as provided by this section.

8.4 Legal Fees. If any dispute arises between the parties with respect to the
matters covered by this Agreement which leads to a proceeding to resolve such
dispute, the prevailing party in such proceeding shall be entitled to receive
its reasonable attorneys’ fees, expert witness fees and out-of-pocket costs
incurred in connection with such proceeding, in addition to any other relief it
may be awarded.

8.5 Injunctive Relief. A breach of any of the promises or agreements contained
in this Agreement may result in irreparable and continuing damage to Client for
which there may be no adequate remedy at law, and Client is therefore entitled
to seek injunctive relief as well as such other and further relief as may be
appropriate.

 



--------------------------------------------------------------------------------



 



8.6 Survival. The following provisions shall survive termination of this
Agreement: Section 4, Section 5, and Section 7.3.

8.7 Entire Agreement. This Agreement set forth the entire understanding and
agreement of the parties and supersedes any an all other agreements, written or
oral, regarding the subject matter of this Agreement. It may not be changed
orally but only by a writing signed by both parties. The terms of this Agreement
will govern all Project Assignments and services undertaken by Contractor for
Client.

     
CLIENT:
  CONTRACTOR:
 
   
ReGen Biologics, Inc.
  MedWork, AG

             
 
           
By:
  /s/ Brion Umidi   By:   /s/ Andreas Baenzinger

           

             
 
            Title: Senior Vice President and CFO   Title: Baenzinger Andreas Dr.
Med.

         
 
           
Address:
  509 Commerce Street   Address:   Feldstrasse M. 9050

         
 
  East Wing       Appenzell, CH

         
 
  Franklin Lakes, NJ 07417      

         

        Attn:    Dr. A. Baenzinger

           

           
 
           

          For copyright registration purposes
only, contractor must provide the
following information:
 
           

          Date of Birth: 08.03.62
 
           

          Nationality or Domicile:  CH, CH

 



--------------------------------------------------------------------------------



 



Exhibit A

PROJECT ASSIGNMENT

     During an initial period of six (6) months from January through June 2005,
Contractor shall assist Client in establishing, managing and operation of a
European based marketing and distribution mechanism. During this six month
period, Contractor shall dedicate an average of at least 12 days per month
toward fulfilling the requirements of this Agreement. Contractor shall assume a
number of responsibilities and perform a number of tasks as assigned by Client,
to include:



  •   Development and documentation of EU marketing, sales and distribution plan
(including an operating budget) and appropriate coordination with Client
management;     •   Staff MedWork and advise Client on the staffing of EU entity
in order to fulfill the objectives and timelines of the plan;     •  
Identification and recruitment of local/regional distributors or independent
sales reps with experience and relationships with the target surgeon market;    
•   Investigate and advise Client on local or EU regulatory approvals required
for ReGen to support the importation and sale of Client’s products;     •  
Input and advise on logistical/operating plan to support the effective import
and delivery of Client’s products, human resources issues, accounting;     •  
Manage/oversight of Client’s EU staff until such time that ReGen has developed
adequate EU and/or U.S. management to support the EU effort; and     •  
Identify for Client potential complimentary products or companies as candidates
for distribution, joint marketing or acquisition.

Contractor shall engage the services of Andreas Baenzinger, Dr. Med. and Thomas
B. Fisher in the delivery of services on behalf of Contractor, and such other
personnel as agreed with Client.

Payment of Fees. Fees will be fixed at 20,000 Swiss Francs per month in cash,
plus a total of 50,000 sharers of ReGen Biologics, Inc. common stock. The ReGen
common stock will accrue to the benefit of MedWork on a monthly basis in
approximate 8,333 share increments and will be issued in a lump sum of 50,000
common shares on June 30, 2005. The shares issued in connection with this
agreement will not be registered and will therefore be restricted from sale in
the public market for 12 months from the date of issue or June 30, 2006.

Fees will be billed by MedWork on a monthly basis on the final working day of
each month, net of VAT, plus expenses including original receipts for all
expense reimbursements. Invoices submitted by MedWork will include a summary of
the days worked during the month. During the initial term of the agreement VAT
is not expected based upon the nature of the work being performed. Fees will be
billed directly to Client at its headquarters in NJ, Attention Accounts

 



--------------------------------------------------------------------------------



 



Payable, and will be paid via wire transfer or other acceptable means within
30 days of invoice date.

     If this Project Assignment, or the Independent Contractor Services
Agreement which governs it is terminated for any reason, fees (including cash
and common stock) will be paid or issued based on the proportion of time worked
by Contractor prior to termination.

Expenses. Client will reimburse Contractor for all reasonable and pre-approved
out of pocket expenses incurred in the performance of the services called for in
this Agreement.

          NOTE:   This Project Assignment is governed by the terms of an
Independent Contractor Services Agreement in effect between Client and
Contractor. Any item in this Project Assignment which is inconsistent with that
Agreement is invalid.
 
       
Signed:
  /s/ Brion Umidi   /s/ Andreas Baenzinger

 

--------------------------------------------------------------------------------

for Client  

--------------------------------------------------------------------------------

 Contractor

 



--------------------------------------------------------------------------------



 



EXHIBIT B

CONFLICT OF INTEREST DISCLOSURE

     None.

 



--------------------------------------------------------------------------------



 



EXHIBIT C

PRIOR WORK PRODUCT DISCLOSURE

     None.

 



--------------------------------------------------------------------------------



 



EXHIBIT D

ASSIGNMENT OF COPYRIGHT

     For good and valuable consideration which has been received, the
undersigned sells, assigns and transfers to Client, a _________corporation, and
its successors and assigns, the copyright in and to the following work, which
was created by the following indicated author(s):

Title:Baenzinger, A, Dr. copart of MedWork

Author(s): Dr. A. Baenzinger

Copyright Office Identification No. (if any): ____

and all of the right, title and interest of the undersigned, vested and
contingent, therein and thereto.

     Executed this 01 day of January 2005.

         
 
  Signature:   /s/ Andreas Baenzinger

       
 
            Printed Name: Andreas Baenzinger

 



--------------------------------------------------------------------------------



 



EXHIBIT F

POLICY REGARDING SECURITIES HANDLING OF NONPUBLIC INFORMATION

     This Policy sets forth requirements that all Employees and agents of ReGen
Biologics, Inc. (“ReGen”) must follow, arising from its responsibilities as a
public company. In view of the potential for abuse, this Policy is also
applicable to relatives who share the same home with Employees, agents or
persons under the control of Employees, agents or such relatives (such
Employees, agents, relatives and control persons are referred to collectively
herein as “Subject Person(s)”).



  A.   Policies     1.   NO SUBJECT PERSON WHO POSSESSES (OR HAS REASON TO KNOW
REGEN POSSESSES) MATERIAL NONPUBLIC INFORMATION CONCERNING REGEN, OR ANY
PUBLICLY-HELD COMPANY WITH WHICH REGEN IS DEALING OR PROPOSES TO DEAL (SUCH AS
CLIENTS, SUPPLIERS OR ACQUISITION CANDIDATES), SHALL ENGAGE IN ANY OF THE
ACTIVITIES LISTED IN (i) OR (ii) BELOW, UNTIL AFTER THE CLOSE OF MARKET ON THE
SECOND TRADING DAY AFTER THE DATE ON WHICH SUCH INFORMATION HAS BEEN MADE
PUBLICLY AVAILABLE:



  (i)   PURCHASE OR SELL SECURITIES OF REGEN OR ANY SUCH OTHER COMPANY, OR    
(ii)   DISCLOSE SUCH INFORMATION TO ANY PERSON, EXCEPT TO REGEN PERSONNEL, OR
AUTHORIZED AGENTS OF REGEN, WHO NEED TO KNOW SUCH INFORMATION TO FULFILL THEIR
RESPONSIBILITIES TO REGEN.



  2.   SUBJECT PERSONS ARE STRICTLY PROHIBITED FROM DISCLOSING OR OTHERWISE
USING NONPUBLIC INFORMATION ACQUIRED IN THE COURSE OF THEIR EMPLOYMENT OR AGENCY
WITH REGEN FOR THEIR DIRECT OR INDIRECT PERSONAL BENEFIT, GAIN OR PROFIT.    
3.   SUBJECT PERSONS SHALL REFER ALL INQUIRIES FROM OTHER EMPLOYEES OR AGENTS OR
REGEN OR NON-EMPLOYEES, INCLUDING SECURITIES ANALYSTS, STOCK BROKERS, INVESTMENT
ADVISORS, AND SECURITIES REGULATORS, AND THE MEDIA REGARDING REGEN, ITS
SECURITIES, BUSINESS OPERATIONS OR FINANCIAL CONDITION, OR ANY SIMILAR
INFORMATION CONCERNING PUBLICLY-HELD COMPANIES WITH WHICH REGEN IS DEALING OR
PROPOSING TO DEAL (SUCH AS CUSTOMERS, SUPPLIERS, OR ACQUISITION CANDIDATES) TO
REGEN’S CHIEF FINANCIAL OFFICER.

 



--------------------------------------------------------------------------------



 



  4.   IF ANY SUBJECT PERSON BECOMES AWARE THAT ANY OTHER SUBJECT PERSON IS
VIOLATING, OR IS ABOUT TO VIOLATE, ANY OF THESE POLICIES, SUCH VIOLATION OR
INCIPIENT VIOLATION, MUST BE REPORTED IMMEDIATELY TO REGEN’S CHIEF FINANCIAL
OFFICER.     B.   Important Definitions

In order for Subject Persons to comply with the Policy, it is important they
understand the meaning and scope of the following terms:

            1. Material Information. Information is material for purposes of
this Policy if (i) there is a substantial likelihood an investor would consider
it important in deciding whether to buy, sell or hold a security, or
(ii) disclosure of the information would have a significant impact on the price
of a security. Information can be material (a) whether it is positive or
negative, (b) whether it was received from ReGen or from a source not connected
with ReGen, (c) whether it affects ReGen or its business, financial condition,
results of operations, assets, net worth or future prospects, or affects the
market price of ReGen’s common stock (“Common Stock”), or (d) even thought it
would not by itself determine an investor’s decision or affect the market price.
It is important to bear in mind that information need not be historical or
certain to be material; events or financial forecasts that are uncertain or
contingent may also be material depending on their magnitude and likelihood of
occurrence.

            Although it is not possible to list all types of information that
may be “material,” information concerning the following events should be
presumed to be “material” for purposes of this Policy: results of operation,
especially earnings; financial forecasts, especially estimates of earnings;
significant changes in previously disclosed financial information; increases or
decreases in dividends or the decision to declare dividends; declaration of
stock splits and stock dividends; proposals or agreements regarding mergers,
acquisitions or dispositions; proposed issuances of new securities; significant
expansion or reduction of operations; significant increases or decreases in
business; the award or loss of a significant contract; significant development
of new products or services to be introduced; significant changes in borrowings;
significant license arrangements; major litigation or contingent liabilities or
obligations; significant changes in financial liquidity; other significant
positive or negative events; and significant changes in management. This list is
not exhaustive. Other types of information may be material at any particular
time, depending on the circumstances.

            WHEN IN DOUBT, INFORMATION SHOULD ALWAYS BE PRESUMED TO BE MATERIAL.

            2. Nonpublic. In order for information to be considered “publicly
available” or “made available to the public,” and therefore no longer
“nonpublic” for purposes of this Policy, it must have been released by ReGen
through appropriate public media in a manner designed to achieve a broad
dissemination to the investing public generally and without favoring any special
person or group. Information should be considered to have been “made available
to the public” or “publicly available” only if (i) it has been disclosed in an
annual or quarterly report by ReGen (or ReGen with which we have or are
proposing to have business dealings, as

 



--------------------------------------------------------------------------------



 



the case may be), (ii) it has been included in a widely disseminated press
release intended for and made available to the general public, or (iii) it has
been widely reported in the media. Any information which does not meet these
standards is considered “nonpublic.” Any doubts in this regard should be
resolved in favor of considering it “nonpublic.”

     3. Security. The term “security” includes the Common Stock and any put,
call, option, warrant, right or privilege with respect to the Common Stock.
Securities also include preferred stock, certain debt instruments, and
securities indices. All types of securities are covered by this Policy, whether
or not they are traded on an exchange or in the over-the-counter market or
otherwise.

 